                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             June 11, 2019
                             UNITED STATES DISTRICT COURT
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

GULF COPPER &                               §
MANUFACTURING CORPORATION §
                                            §
             Plaintiff.,                    §
                                            §
VS.                                         §          CIVIL ACTION NO. 3:19-CV-00034
                                            §
M/V LEWEK EXPRESS, her apparel,             §          In Admiralty, FED. R. CIV. P . 9(h)
equipment, engines, freights, tackle, etc., §
in rem                                      §
                                            §
             Defendant.                     §

                                              ORDER

          Plaintiff Gulf Copper & Manufacturing Corporation (“Gulf Copper”) has filed an

Opposed Motion for Pro-Rata Apportionment of Custodia Legis Expenses (“Motion for

Pro-Rata Apportionment”), requesting that the intervening claimants, Gulf Marine

Fabricators, LP (“Gulf Marine”) and Trevaskis Limited (“Trevaskis”),1 share in the costs

of the custodia legis expenses accrued from the arrest of the M/V LEWEK EXPRESS (the

“Vessel”). See Dkt. 29. After reviewing the motion, responses, and reply, as well as the

applicable law, the Court concludes that the Motion for Pro-Rata Apportionment should be

GRANTED.

                                         BACKGROUND

          Gulf Copper filed this lawsuit on January 29, 2019, seeking to recover $442,255.00

for berthing, mooring, and related services it provided to the Vessel through the end of


1
    Collectively, Gulf Marine and Trevaskis will be referred to as the “Intervenors.”
January 2019. Also on January 29, 2019, pursuant to Rule C of the Supplemental Rules

for Certain Admiralty and Maritime Claims, Gulf Copper submitted (1) a Motion for

Warrant of Seizure of the Vessel, asking the Court to order the United States Marshals

Service to arrest the Vessel; and (2) a Motion to Appoint Substitute Custodian, requesting

that Gulf Copper be appointed as substitute custodian with a daily berthing rate of

$4,114.00. The following day, January 30, 2019, this Court granted both motions and the

United States Marshals arrested the Vessel.

       Following notice of the Vessel’s arrest in the Galveston Daily News, Gulf Marine

and Trevaskis intervened in the lawsuit to assert their respective claims against the Vessel.

Gulf Marine asserted a claim for $578,743.76 arising from unpaid dockage, mooring, and

towage fees. Trevaskis asserted a claim to three particular items of equipment currently

onboard the Vessel valued at $9,250,000.00.

       The Motion for Pro-Rata Apportionment addresses who should pay the costs of

maintaining and preserving the Vessel under seizure. In deciding the current motion, the

Court must answer four separate questions: (1) whether the Intervenors are required to pay

the custodia legis expenses from the time of arrest of the vessel or from the time the

claimants intervened in the suit; (2) whether the $4,114.00 daily docking fee charged by

Gulf Copper, the substitute custodian, is reasonable; (3) whether Gulf Copper is entitled to

immediate reimbursement of the custodia legis expenses; and (4) whether the expenses

shall be allocated on a per capita or pro rata basis. The Court will address each issue below.




                                              2
                            CUSTODIA LEGIS EXPENSES

       Since the Motion for Pro-Rata Apportionment seeks to apportion custodia legis

expenses among the parties, it is worthwhile to briefly explain what custodia legis expenses

are and why they are important in an admiralty case.

       In custodia legis is a Latin phrase which means “in the custody of the law.” In the

admiralty context, custodia legis expenses are the costs, fees, and expenses incurred by

seizing a vessel. Common custodia legis expenses include dockage fees, maintenance

costs, and necessary fuel and water to keep equipment operating while a vessel is under

arrest. Although expenses and costs incurred while a vessel is under seizure and in judicial

custody do not create a maritime lien, it is well-settled that “services or property advanced

to preserve and maintain the vessel under seizure, furnished upon authority of the court,

should be allowed as custodia legis expenses.” Gen. Elec. Credit & Leasing Corp. v. Drill

Ship Mission Expl., 668 F.2d 811, 816 (5th Cir. 1982). See also N.Y. Dock Co. v. The

Poznan, 274 U.S. 117, 121 (1927) (“[S]ervices or property furnished . . . for the common

benefit of those interested in a fund administered by the court, should be paid from the fund

as an ‘expense of justice.’”); Associated Metals & Minerals Corp. v. Alexander’s Unity

MV, 41 F.3d 1007, 1018 (5th Cir. 1995) (affirming the award of custodia legis expenses

and finding that “[a]nything that maintained the value of the ship benefited all of the

lienholders of the ship”). “While it is preferable to secure a court order authorizing this

expense before incurring it, nevertheless even in the absence of court order these ‘custodia

legis expenses’ may be ordered by the court to be paid in priority to the seizing mortgage



                                             3
creditor if ‘equity and good conscience’ so require.” Gen. Elec. Credit & Leasing Corp.,

668 F.2d at 815 (citation omitted).

       As protection to parties who advance funds to seize a vessel, and to parties who

render services to a seized vessel, priority is awarded to claims of custodia legis expenses

over all maritime lien claims. See John W. Stone Oil Distrib., Inc. v. M/V Red Rose, 1987

A.M.C. 137, 140 (E.D. La. 1985) (“[C]ustodia legis expenses which are incurred in the

care and custody of a vessel while it is within the custody of a Court enjoy a high priority

in the distribution of proceeds from a judicial sale and actually outrank all maritime lien

claims.”) (citation omitted).

       The Fifth Circuit has explained that “the district court enjoys broad equitable

authority over the administration of maritime seizures.” Beauregard, Inc. v. Sword Servs.

LLC, 107 F.3d 351, 354 (5th Cir. 1997). As such, district courts routinely “divide the

custodia legis expenses among the parties” and “[w]hen such orders are entered[,] [it] is

largely discretionary and vary in different cases.” Id. at 353.

       As a final note, the party seeking to collect custodia legis expenses bears the burden

of proving that those expenditures were reasonably incurred and reasonable in amount. See

Nat’l Bank of N. Am. v. S.S. Oceanic Ondine, 315 F. Supp. 386, 388 (S.D. Tex. 1970).

                                        ANALYSIS

A.     Should the Custodia Legis Expenses be Shared by the Intervenors from the
       Date of the Vessel Seizure or the Date They Intervened in the Case?
       As an initial matter, the Court must select the date after which the Intervenors are

required to share in the custodia legis expenses. Gulf Copper contends that the custodia


                                              4
legis expenses should be shared among all claimants from the time of the arrest of the

Vessel. The Intervenors disagree vehemently, arguing that they should only share the

expenses incurred after the date they intervened in the lawsuit.

       The Court believes that the best approach is to require the Intervenors to share in

the custodia legis expenses starting from the date of the Vessel’s arrest on January 30,

2019. The reasons for this conclusion are many. For starters, there is no question that the

Intervenors have benefitted from the arrest and safekeeping of the Vessel, and they should

shoulder their share of those expenses. Moreover, “[s]ince liens can no longer accumulate

against the vessel during the arrest, Gulf Marine and Trevaskis benefit from Gulf Copper’s

diligent arrest as it prevented new liens from being incurred and prevented liens with higher

priority from increasing in value during the passage of time.” Dkt. 29 at 11–12. Because

the Intervenors could not have realized this potential without Gulf Copper initiating the

seizure of the Vessel, it is only equitable to require the Intervenors to share in the custodia

legis expenses from the date of the arrest. Additionally, as Gulf Copper points out,

allowing the Intervenors “to escape [their] proportionate share of the substitute custodian’s

fees from the time of arrest would create unjust results and provide a perverse incentive to

potential claims by encouraging claimants to delay making a claim in arrest cases in order

to avoid contributing to the costs of the arrest.” Id. at 10.

       For these reasons, the Court holds that the Intervenors are responsible for their share

of the custodia legis costs from the time of the Vessel arrest.




                                               5
B.     Should the Parties Share the Custodia Legis Expenses on a Pro Rata or Per
       Capita Basis?
       The next issue the Court must address is whether the custodia legis expenses should

be divided on a pro rata or a per capita basis. A pro rata division means that each party

will pay proportionally based on the size of their respective claims. A per capita division

means that each claimant pays an equal amount of the custodia legis expenses.

       Not surprisingly, the party with the smallest claim, Gulf Copper, contends that each

claimant should pay the custodia legis expenses based on the size of its claim. Meanwhile,

the party with the largest claim, Trevaskis, argues that the expenses should be shared

equally.

       In the Court’s view, basic notions of fairness dictate that, as a general rule, a pro

rata apportionment of custodia legis expenses is appropriate. As the Fifth Circuit has

observed: “In some circumstances, requiring an intervenor to pay a per capita share of the

cost of maintenance could be unreasonable. For example, an intervenor with a very small

claim might not be forced to bare [sic] the same proportion of the cost of maintenance as a

claimant with a large claim. In such circumstance, costs might be divided according to the

relative size of each party’s claim.” Beauregard, Inc., 107 F.3d at 353 n.8. In the present

case, Trevaskis cannot articulate a single coherent reason why the Court should diverge

from the general rule and award custodia legis expenses on per capita bases. Accordingly,

the Court concludes that equity and fairness favor the sharing of custodia legis costs in

proportion to the size of the parties’ claims. See id. (allocating costs based on the relative

value of the verified claims is reasonable). Consequently, the parties shall share in custodia


                                              6
legis expenses as follows: Trevaskis—90.0594 percent; Gulf Marine—5.6347 percent; and

Gulf Copper—4.3059 percent.

C.     What are the Reasonable Custodia Legis Expenses?
       “There is no dispute that reasonable docking fees constitute valid custodia legis

expenses.” La. Int’l Marine, LLC v. Drilling Rig Atlas Century, No. C–11–186, 2012 WL

2317541, at *1 (S.D. Tex. Jun. 18, 2012). In this case, the question this Court must answer

is whether the daily docking fee of $4,114.00 proposed by Gulf Copper, as the substitute

custodian, is a reasonable rate.

       The Intervenors’ argument is simple and straightforward: the $4,114.00 daily fee is

unreasonable. According to Intervenors, it is nothing more than a highly inflated rate

artificially created to put money in the pockets of Gulf Copper, as substitute custodian. In

opposing the reasonableness of the $4,114.00 rate, Intervenors point to the fact that Gulf

Copper only charged a $2,057.00 daily rate to moor the Vessel for several months prior to

its arrest in January 2019. How, Intervenors ask, can Gulf Copper request a $4,114.00

daily rate with a straight face when it charged about half of that amount to berth the Vessel?

In response, Gulf Copper explains that the $2,057.00 daily rate was a discounted rate

initially negotiated and contracted between Gulf Copper and the owner of the Vessel based

on the explicit belief that Gulf Copper would be awarded substantial repair work on the

Vessel. Once it became clear that the Vessel’s owner had no intention of initiating any

repair work, Gulf Copper increased the berthage rate to its standard daily rate of $4,114.00.

The $4,114.00 daily rate comports with the Port of Galveston’s published tariff rate,

indicating that Gulf Copper’s proposed rate is not a random number plucked out of the sky,

                                              7
but rather a rate similarly situated vessels could be expected to pay. See La. Int’l Marine,

LLC, 2012 WL 2317541, at *2 (finding a docking fee reasonable when evidence

established that the proposed rate was “consistent with docking fees charged by other

facilities in the Gulf Coast area, including the Port of Corpus Christi”). It is also telling

that Intervenors have failed to identify any place where the Vessel could be docked at a

rate below $4,114.00 per day. Therefore, based on the evidence presented, the Court finds

that the $4,114.00 docking fee was necessarily and reasonably incurred to preserve and

maintain the Vessel while in custody.

D.     Is Gulf Copper Entitled to Immediate Reimbursement of the Custodia Legis
       Expenses?
       Finally, Gulf Copper urges the Court to order Intervenors to immediately reimburse

Gulf Copper for their share of custodia legis expenses incurred to date, and to pay the future

anticipated costs on a weekly basis. Although the Court understands and appreciates that

from an administrative standpoint, it might be easier to deduct the custodia legis expenses

from the expected sale proceeds as opposed to requiring the parties to make payment

arrangements on a weekly basis, the Court is not persuaded that any such administrative

ease or convenience outweighs the significant financial burden thus far shouldered by Gulf

Copper—the party with the smallest claim. Given the significant difference between the

alleged value of the Vessel and the total amount of asserted claims, at this stage, it is

questionable whether the sale of the Vessel will net sufficient proceeds to cover all amounts

due.   Thus, the Court finds that Gulf Copper’s request is appropriate in this case.

Accordingly, Intervenors are ordered to immediately reimburse Gulf Copper for their share


                                              8
of custodia legis expenses incurred to date, and to pay the future anticipated costs on a

weekly basis.

      To be clear, the parties are responsible for the following percentages of the custodia

legis expenses: Trevaskis—90.0594 percent; Gulf Marine—5.6347 percent; and Gulf

Copper—4.3059 percent. As of June 18, 2019, Gulf Copper will have acted as substitute

custodian for 138 days, at a $4,114.00 daily rate. Thus, from January 31, 2019, through

June 18, 2019, the accrued custodia legis expenses total $567,732. Of this total amount,

by June 18, 2019, Trevaskis must reimburse Gulf Copper $511,296.03, and Gulf Marine

must reimburse Gulf Copper $31,990.00. Thereafter, Trevaskis shall reimburse Gulf

Copper for its proportionate share of accrued custodia legis expenses at a rate of

$25,935.31 per week, and Gulf Marine shall reimburse Gulf Copper for its proportionate

share of accrued custodia legis expenses at a rate of $1,622.68 per week. These weekly

payments, which shall cover the preceding week of custodia legis expenses, shall begin on

June 25, 2019, and continue every Tuesday thereafter until the Vessel is released by the

United States Marshal.

                                    CONCLUSION

      For the reasons identified above, the Motion for Pro-Rata Apportionment is

GRANTED.

    SIGNED at Galveston, Texas on this 11th dayy of June,
                                                    Jun 2019.
                                                          201



                                          __
                                           _                __
                                          _____________________________________
                                                   ANDREW M.M EDISON
                                           UNITED STATES MAGISTRATE JUDGE

                                            9
